Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-6, 8, 9, 11-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roodenburg et al. (US 20050051072).
CLAIM 1:  Roodenburg discloses a well intervention monohull vessel (7).  Wherein the vessel has a deck (10).  The deck comprises a tower type open derrick structure (1, a MPT as discussed in Applicant’s specification) disposed on the deck (see Fig. 1).  A sole point land out having a sole point of a riser tension contact with a top of the derrick structure (see Fig. 1, the MPT having trolley 29 as point).  A moon pool door (303/305) is capable of being flush with the deck, wherein the moon pool door is a drill floor of the vessel (paragraph 0072).
CLAIM 2:  The moon pool door adapted to transport at least one subsea equipment (see paragraph 0072).
CLAIM 4:  The subsea equipment comprises an intervention riser system; and an emergency disconnect package (see intervention vessel and further language is still “capable” from claim 2).
CLAIM 5:  The sole point land out is adapted to interact with the subsea equipment (see paragraph 0054).
CLAIM 6:  Roodenburg discloses an intervention lift frame (to move risers 119).
CLAIM 8:  Roodenburg discloses at least one riser storage area (117).
CLAIM 9:  Roodenburg discloses at least one rail (345, 347, 351, 353); and at least one pallet (5).
CLAIM 11:
CLAIM 12:  Roodenburg at least one drawworks in connection with the sole point land out (to reel in and out the hoist line).
CLAIMS 13-16:  The methods of these claims are inherent to the above structures.
CLAIM 18:  The sole point land out is capable of interacting with well intervention equipment (see paragraph 0054; further the “capable” language is functional).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3, 7, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roodenburg.
Roodenburg discloses the elements of claims 1 and 16 as discussed above.
CLAIM 7:  Roodenburg fails to disclose at least one surface coiled tubing reel disposed on the deck.
Examiner takes official notice that coiled tubing reels are well known in the art as a means of securing coiled tubing for use in well intervention procedures.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Roodenburg to contain a well-known coiled tubing reel as described in the claim as a combination of known prior art elements in which the coiled tubing reel would function in the same predictable manner in the combination as it does in standard well intervention vessels as Applicant admits it is heavy equipment associated with well intervention (Specification, paragraph 0009).
CLAIM 10:  Roodenburg fails to disclose at least one subsea tree.
Examiner takes official notice that subsea trees are well known in the art as equipment used in well intervention.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Roodenburg to contain a well-known subsea tree as described in the claim as a combination of known prior art elements in which the subsea tree would function in the same predictable manner in the combination as it does in standard well intervention vessels as Applicant admits it is heavy equipment associated with well intervention (Specification, paragraph 0009).
CLAIMS 3 and 17:  Roodenburg fails to disclose wherein the moon pool door comprises a power slip and the step of running the at least one subsea equipment further comprises activating the power slip.
Examiner takes official notice that power slips are well known in the art as a means of securing pipe.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Roodenburg to contain a well-known power slip as described in the claim as a combination of known prior art elements in which the power slip would function in the same predictable manner in the combination as it does in standard well intervention vessels to secure pipe without manual handling to increase safety on the drill floor.
Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive.
The drawings and objections issues are now moot.
With respect to the art rejections, Applicant asserts that the prior art fails to disclose the sole point land out having a sole point of contact with a top of the derrick structure because the trolley can be moved.  However, when the trolley is at the top of the structure it meets the limitations.  The claim language does not require a non-moving or permanent connection at the top.
Applicant further asserts the moon door does serve as a drill floor.  The plain meaning of “drill floor” is where work on the drill string occurs.  This is consistent with the use of the term in the 
Applicant further asserts that the moon pool door is not adapted to transport subsea equipment.  Paragraph 0002 states that the “moonpool hatch can serve as a… support for the module moving system.”  This is further described in paragraph 0067 discussing the movement of the module 5.  Additionally, Fig. 11 discloses additional hatches with equipment that is used in the subsea drilling process.  Therefore, these limitations are also met.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679